Title: From James Madison to John Graham, 10 August 1810
From: Madison, James
To: Graham, John


Dear SirMontpelier Augst. 10. 1810
I have just recd. your favor of the 8th. with the copy of Mr. P.’s letter of June 13th. The same mail brings me a letter from Mr. Erving, in which he says he should be in Washington in a few days. Having not time to write to him, be so good as to tell him, that if it should be within the scope of his arrangements, not to be stationary, I shall be happy to find his movements take this direction. Whatever letters he may have for me may be forwarded by the mail.
I inclose a copy of an important letter to the Sey. of War, from the Commandt. at Fort Stoddart. It merits the attention of the Dept. of State, as the basis of a communication to Govr. Holmes, within whose sphere the scene lies, and who will have a part to perform in maintaining the Authority of the laws. Please to return me, the copy after taking one from it; & to accept my friendly respects
James Madison
